872 F.2d 420Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Paul D.J. WEST, Petitioner-Appellant,v.Raymond M. MUNCY, Warden, Mary Sue Terry, Attorney Generalof Virginia, Respondents-Appellees.
No. 89-7513.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 28, 1989.Decided March 28, 1989.

Paul D.J. West, appellant pro se.
William W. Muse, Office of the Attorney General, for appellees.
Before DONALD RUSSELL and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Paul D.J. West seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.*   West v. Muncy, C/A No. 88-808-R (E.D.Va. Jan. 10, 1989).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
DISMISSED.



*
 We note that West may still pursue his claims under 42 U.S.C. Sec. 1983 and that the appropriate Sec. 1983 forms may be obtained from the district court